Title: To John Adams from Charles Guillaume de Woedteke, 10 March 1781
From: Woedteke, Charles Guillaume de
To: Adams, John



Monsieur
Treptow sur la Rega en Pomeranie le 10me. de mois de Mars 1781

Votre Excellence pardonnerés l’hardiesse de Vous incommoder de mon Ecriture.
Un certain Colonel Americain, qui a servi au Roi de Prusse comme Volontaire dans la derniere Guerre contre les Autrichiens a assuré a mon Frere le Major Prussien de Woedteke, que notre frere Frederic Guillaume de Woedteke ci-devant Capitain et Brigade Major au Services prussiennes étant mouru comme Colonel Americain a Philadelphia, où celui l’a vu ensevelier. Des certaines Occasions demandent de sçavoir sa Mort avec Cèrtitude, c’est pourquoi vont mes Prieres très-humbles a Votre Excellence de me procurer un Attest de sa Mort au plus vite. Peut-etre que notre Frere a servi au les Hautes Etats Americains sur un autre nom, c’est pourquoi seroit-il necessaire, de regarder cela, car on peut soupçonner, que son vrai nom Frederic Guillaume de Woedteke sera fondé dans ses Ecritures, et peut-etre on apprendra de ce Colonel Americain les Circonstances de sa Mort. Aussi on peut ajouter, que notre Frere a été au services Francoises Capitain et Inspecteur de la Cavalerie, et que sa Garnison a été a Paris.
Je prie Votre Excellence très-humblement, d’avoir la Grace de me  Procurer cet Attest, car les necessités de Famille le pretendent au plus vite, et puis que je ne connois Personne pour m’adresser qu’a Votre Excellence. Je resterai pour cette Grace toute ma vie avec le Respect le plus profond Votre Excellence très humble et très obeissant Serviteur

de WoedtekeLieutenant au Services Prussiennes

